Order entered July 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01416-CR
                                      No. 05-17-01417-CR

                            BERRY RAY WILLIAMS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                   Trial Court Cause Nos. 16-60034-86-F & 17-00260-86-F

                                            ORDER
       We REINSTATE these appeals.

       We abated these appeals for a hearing to determine why appellant’s brief had not been

filed. The trial court held a hearing and made findings. We ADOPT the trial court’s findings

that appellant desires to prosecute these appeals. We ORDER appellant’s brief filed on or

before July 31, 2018.

       If appellant’s brief is not file by the date specified, the Court will utilize the remedies

available to it, which may include ordering that John Daniel Oliphant Jr. be removed as

appellant’s appointed attorney without further notice and ordering the trial court to appoint new

counsel to represent appellant on appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Casey Blair, Presiding Judge, 86th Judicial District Court; John Daniel Oliphant, Jr.;

and the Kaufman County District Attorney’s Office.



       .


                                                     /s/   CRAIG STODDART
                                                           JUSTICE